Per Curiam.
Respondent was admitted to practice by the Appellate Division, First Department, in 1972. He maintains an office for the practice of law in the Town of Delhi, Delaware County.
By decision dated July 13, 2004, this Court suspended respondent from practice for a period of one year, but stayed the suspension on condition that respondent submit to petitioner semiannual reports by a certified public accountant confirming that he is maintaining his escrow account and preserving client funds in accordance with the applicable provisions of the attorney disciplinary rules and semiannual reports from both his treating psychologist and physician assessing respondent’s continuing capacity to practice law (Matter of Mendelson, 9 AD3d 677 [2004]). In June 2007, we denied respondent’s application for termination of the stayed suspension because of our continuing concerns regarding the handling of his escrow account and client funds.
Petitioner now moves for an order vacating the stay of respondent’s suspension and suspending him from the practice of law. Respondent opposes the motion.
*1213In support of its motion, petitioner primarily cites six dishonored checks that respondent wrote on his escrow account in August 2007, at least five of which were for apparently personal purposes. Respondent states that the checks were inadvertently written on his escrow account instead of his attorney business account. The misconduct does not appear to have had any adverse client consequences.
Under all of the circumstances presented, we deny petitioner’s motion. However, in the interest of justice and noting our responsibility to protect the public, deter similar misconduct, and preserve the reputation of the bar, we extend respondent’s stayed suspension for a period of two years, effective immediately.
Cardona, EJ., Peters, Spain, Carpinello and Kane, JJ., concur. Ordered that petitioner’s motion is denied; and it is further ordered that respondent’s suspension from the practice of law is continued for a period of two years and until further order of this Court, effective immediately, which suspension is continued to be stayed upon the terms and conditions set forth in this Court’s decision dated July 13, 2004 (Matter of Mendelson, 9 AD3d 677 [2004]).